Citation Nr: 0910318	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  08-14 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a cataract of the 
right eye.

3.  Entitlement to service connection for residuals of a 
fall, to include dental trauma.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to March 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In November 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding is of record.

After the hearing, the Veteran's representative submitted 
additional evidence pertinent to the claims.  The Veteran, 
through his representative, waived his right to have this 
evidence initially considered by the originating agency.


FINDINGS OF FACT

1.  The Veteran's asthma is not etiologically related to 
service.

2.  A cataract in the right eye developed during service; it 
is not the result of the Veteran's willful misconduct or 
abuse of drugs or alcohol.  

3.  Residuals of a fall in service, to include dental trauma, 
are the result of the Veteran's abuse of alcohol.




CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  A cataract of the right eye was incurred in active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.  Residuals of a fall, to include dental trauma, were not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.1, 3.301, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided with the 
notice required under the VCAA, to include notice with 
respect to the effective-date and disability-rating elements 
of his claims, by letter mailed in June 2006, prior to the 
initial adjudication of the claims.  

In addition, as explained below, the Board has determined 
that the evidence currently of record is sufficient to 
substantiate the Veteran's claim for service connection for a 
cataract of the right eye.  Therefore, no further development 
of the record is required before the Board decides this 
claim.

With respect to the other claims, the record reflects that 
all available service treatment records and post-service 
treatment records have been obtained.  The Board acknowledges 
that the Veteran has been in receipt of disability benefits 
from the Social Security Administration (SSA) for his asthma 
since 2003 and that the records used by the SSA in making its 
determination have not been obtained.  However, at the 
November 2008 hearing, the Veteran's representative 
acknowledged that those records likely would be irrelevant in 
determining the etiology of the Veteran's asthma and did not 
request that the Board obtain these records in conjunction 
with the adjudication of the claim.  The Board has no reason 
to believe that evidence pertinent to the claim is in the 
possession of the SSA.  The Board, therefore, concludes that 
further delay of the appellate process for the purpose of 
obtaining these records is not warranted.

The Board also acknowledges that the veteran has not been 
afforded a VA examination in response to his claims and that 
no VA medical opinion concerning the etiology of his 
disabilities has been obtained.  In general, an examination 
or opinion is necessary if there is: (1) competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an injury or disease occurred in service; (3) an 
indication that the claimed disability or symptoms may be 
associated with the established in-service injury or disease 
or with another service-connected disability; and (4) 
insufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4); see 
also, McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, there is no competent or credible evidence indicating 
that the Veteran's asthma was present in service or 
suggesting that there is a relationship between his current 
asthma and service.  Moreover, as explained below, service 
connection is precluded for the residuals of a fall because 
they resulted from the Veteran's abuse of alcohol.  
Accordingly, the Board finds that a VA examination or opinion 
is not necessary in order to decide either of these claims.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claims were 
insignificant and non-prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  Service connection can be 
granted for any disease initially diagnosed after discharge 
from service when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability was incurred or aggravated in the line of duty and 
was not the result of the veteran's own willful misconduct 
or, for claims filed after October 31, 1990, the result of 
his abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  An 
injury or disease incurred during active service shall not be 
deemed to have been incurred in the line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
For the purpose of this provision, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user.  38 C.F.R. § 3.301(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Asthma

The Veteran contends that service connection is warranted for 
asthma because it is related to service.  He maintains that 
although he did not seek treatment for asthma during service, 
he experienced symptoms, including shortness of breath and 
tightness in the chest, that could have been early signs of 
that disability.

Service treatment records are negative for evidence of asthma 
or any other respiratory condition.  Indeed, a report of 
medical examination prepared in February 1989, immediately 
prior to the Veteran's release from active duty, shows that 
his lungs and chest were clinically evaluated as normal.  In 
a contemporaneous report of medical history, he specifically 
denied a history of asthma, shortness of breath, pain or 
pressure in the chest, chronic cough, sinusitis, or hay 
fever.

The earliest post-service medical evidence of asthma is a 
September 1998 private treatment record, which shows that the 
Veteran complained of chest pain and shortness of breath and 
that he had a history of asthma.  In addition, an August 2005 
record reflects that the Veteran reported having asthma and 
chronic obstructive pulmonary disease (COPD) for 12 years, or 
since approximately 1993.

The medical evidence of record establishes that the Veteran 
currently has asthma.  However, there is no medical evidence 
of this disability until several years following his 
discharge from service, and there is no medical evidence 
linking his current asthma to service.  The only evidence to 
support such a link consists of the Veteran's own statements 
and hearing testimony in support of his claim.  The 
statements and testimony do not constitute competent evidence 
of the alleged nexus because they are proffered by a 
layperson, who is not qualified to render a medical diagnosis 
or an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Accordingly, since 
the preponderance of the evidence is against the claim, 
service connection for asthma is not warranted.

Cataract of the Right Eye and Residuals of a Fall

The Veteran also contends that service connection is 
warranted for a cataract of his right eye and for residuals 
of a fall that he experienced in service.  In his May 2008 
substantive appeal and November 2008 hearing testimony, the 
Veteran stated that in December 1983 he fell three stories 
from a fire escape at his barracks while saying goodnight to 
a visitor because the fire escape was damp and unsafe.

The medical evidence of record, including service treatment 
records, confirms that the Veteran was injured in December 
1983 coincident to a fall.  The emergency care and treatment 
reports reflect that he sustained facial trauma, including 
damage to his upper gum and broken teeth.  The initial 
treatment record also describes the Veteran as "presently 
intoxicated but easily arousable [and] oriented."

Service treatment records also confirm that the Veteran was 
diagnosed with a cataract of the right eye in June 1988.  The 
Veteran's private physician opined in a letter received in 
December 2008 that it was possible that the December 1983 
head trauma caused the cataract.  

Although the record shows that the Veteran incurred facial 
and dental trauma and dental trauma as a result of a fall in 
December 1983, service connection may only be granted when a 
disability was incurred in the line of duty and was not the 
result of the Veteran's own willful misconduct or the result 
of his abuse of alcohol.  See 38 C.F.R. § 3.301(a).  Here, 
the Board finds that the competent and credible evidence of 
record establishes that the Veteran's fall and attendant 
injuries were the result of his intoxication and, therefore, 
were not incurred in the line of duty.  See 38 C.F.R. 
§ 3.301(d).

The December 1983 emergency care and treatment report 
specifically notes that the Veteran was intoxicated and that 
his blood alcohol count (BAC) was drawn.  The Veteran and his 
representative have argued that he was not intoxicated at the 
time of his fall; that he fell because the fire escape was 
slippery; and that a BAC test result is necessary to prove he 
was intoxicated.  They also contend that there is no record 
that the Veteran was disciplined after his fall but that he 
certainly would have been disciplined if he had been 
intoxicated.  The Board has considered these arguments but 
has concluded that the December 1983 emergency care and 
treatment report is entitled to greater probative value than 
the Veteran's statements that he was not intoxicated at the 
time of the fall.  Unlike those statements, the December 1983 
report describing the Veteran's intoxication was recorded 
shortly after the incident by an emergency health care 
provider who had no personal interest in making such a 
determination.  Although the results of the BAC testing are 
not of record, there is no requirement that those results be 
used in determining whether abuse of alcohol contributed to 
the incurrence of disability.  Here, the absence of those 
results does not diminish the competency of the health care 
provider's determination, and the Board can find no other 
reasonable basis for questioning that determination.

In sum, the preponderance of the evidence of record 
establishes that the Veteran was intoxicated at the time of 
his fall in December 1983 and that the injuries sustained at 
that time are the proximate result of his intoxication.  
Therefore, he is not entitled to service connection for the 
residuals of the injuries sustained in that fall.

Although the Veteran is contending that service connection is 
warranted for his right eye cataract because it resulted from 
the fall in service and a private physician has recently 
opined that the cataract is possibly due to head trauma 
sustained in the fall in service, the medical records 
pertaining to the treatment of the injuries sustained in the 
fall do not identify any injury of the Veteran's right eye.  
The service treatment records show that the Veteran was found 
to have a cataract of the right eye and do not indicate that 
it resulted from trauma sustained in the December 1983 fall.  
In fact, with the exception of the speculative opinion from 
the Veteran's private physician, there is no medical evidence 
attributing the cataract to trauma sustained in the fall in 
December 1983.  Therefore, the Board finds that the cataract 
of the Veteran's right eye was incurred in the line of duty.  
Accordingly, the Veteran is entitled to service connection 
for this disability.


							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a cataract of the right eye is 
granted.

Service connection for asthma is denied.

Service connection for residuals of a fall, to include dental 
trauma, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


